Citation Nr: 9934138	
Decision Date: 12/07/99    Archive Date: 12/10/99

DOCKET NO.  97-33 020A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts



THE ISSUE

Entitlement to service connection for bronchial asthma.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 




INTRODUCTION

The veteran had active service from September 1969 to March 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1997 RO rating decision that denied service 
connection for bronchial asthma as secondary to the service-
connected disability of post-traumatic stress disorder 
(PTSD).  The veteran submitted a notice of disagreement in 
July 1997, and the RO issued a statement of the case in 
September 1997.  The veteran submitted a substantive appeal 
in November 1997.  In January 1999, the veteran withdrew his 
request for a hearing.



FINDINGS OF FACT

1.  The veteran's current asthma condition was first 
demonstrated many years after active service.

2.  The veteran has not submitted competent (medical) 
evidence linking the current asthma to disease or injury in 
service or to a service-connected disability.



CONCLUSION OF LAW

The claim for service connection for bronchial asthma is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered in this case is whether 
the veteran has presented evidence of a well-grounded claim; 
that is, evidence which shows that his claim is plausible, 
meritorious on its own, or capable of substantiation.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  If he has not presented such a claim, 
his appeal must, as a matter of law, be denied, and there is 
no duty on the VA to assist him further in the development of 
the claim.  Murphy at 81.  The United States Court of Appeals 
for Veterans Claims (Court) has also stated that a claim must 
be accompanied by supporting evidence; an allegation is not 
enough.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In a 
claim of service connection, this generally means that 
evidence must be presented which in some fashion links a 
current disability to a period of military service, or as 
secondary to a disability which has already been service-
connected.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310 (1999); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  "In order for a claim to be well-grounded, 
there must be competent evidence of current disability (a 
medical diagnosis) ...; of incurrence or aggravation of a 
disease or injury in service (lay or medical testimony), ...; 
and of a nexus between the in-service injury or disease and 
the current disability (medical evidence)." Caluza v. Brown, 
7 Vet. App. 498 (1995).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  If chronicity is not applicable, a 
claim may still be well grounded on the basis of continuity 
of symptomatology, if the condition is noted during service 
or during an applicable presumptive period, and if competent 
evidence, either medical or lay, depending on the 
circumstances, relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

When a veteran contends that his service-connected disability 
has caused a new disability, he must submit competent medical 
evidence of a causal relationship between the two 
disabilities to establish a well-grounded claim.  Jones v. 
Brown, 7 Vet. App. 134 (1994).
 
A lay person's opinion cannot alone provide a foundation for 
a well-grounded claim when the opinion requires expert 
knowledge, such as the medical knowledge necessary to 
establish a causal link between a service-connected 
disability and another post-service disability.  In addition, 
a medical statement that is speculative will not support a 
well grounded claim.  Franzen v. Brown, 9 Vet. App. 235 
(1996); Johnson v. Brown, 9 Vet. App. 7 (1996); Gregory v. 
Brown, 8 Vet. App. 563 (1996); Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).

The Report of Medical History at the time of the veteran's 
enlistment examination in May 1969 indicates that the veteran 
had asthma as an infant.  The enlistment examination found 
normal lungs and chest.  Service medical records also show 
that the veteran was treated for a "chronic cough" in 
December 1971, and that x-rays revealed some increased 
densities in the right lower lung field that may represent 
bronchiectasis of the right lower lobe.  While the examiner 
noted that x-rays were to be repeated if clinically 
indicated, records show that the veteran's symptoms cleared 
within two weeks and additional x-rays were not taken.  The 
examiner's impressions at the time were cough and upper 
respiratory infection.  There were no asthmatic complaints 
recorded, nor asthmatic episodes noted, in service. Thus, 
there is simply no competent (medical) evidence of asthma in 
service.

Moreover, the Board finds that there is no competent medical 
evidence in the claims folder to link the current asthma to 
disease or injury in service.  A claim is not well grounded 
where there is no medical evidence showing a nexus between a 
current disability and service.  Caluza, 7 Vet. App. 498.  

Statements of the veteran in the claims folder are to the 
effect that his current bronchial asthma disability is 
directly related to or has been exacerbated by his service-
connected PTSD symptomatology.  However, the veteran has not 
submitted medical evidence to substantiate his claim.  
Grivois v. Brown, 6 Vet. App. 136 (1994).  The veteran's 
statement to the effect that his current asthma is related 
to, or has been exacerbated by, his PTSD symptomatology is 
not considered competent to prove medical causation or 
aggravation.  Paulson v. Brown, 7 Vet. App. 466 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The post-
service medical records in the claims folder, while noting 
the asthma in the early 1990's, do not causally link the 
veteran's current asthma to a service-connected disability.  
The September 1997 private medical records submitted by the 
veteran for this purpose do not say anything about such a 
connection.  A claim is not well grounded where there is no 
medical evidence showing a causal relationship between the 
two disabilities.  See, e.g., Jones v. Brown, 7 Vet. 
App. 134. Thus, secondary service connection for the claimed 
disorder is not warranted. 

The veteran argues that the Board should remand the case to 
the RO for additional development because various provisions 
in VA ADJUDICATION PROCEDURE MANUAL M21-1 require that a claim be 
"fully developed" before a determination is made as to 
whether it is well grounded.  See Part III,  1.03a, and Part 
VI,  1.01b, 2.10f.  The full development these provisions 
call for seems to be triggered by a "reasonable 
probability" of a well-grounded claim ( 1.01b), or a claim 
which is "potentially plausible on a factual basis" ( 
2.10f).  On the facts presented in this case-neither 
asthmatic episodes nor complaints recorded during service, 
and the recurrence of the veteran's asthma condition many 
years post-service-the Board finds no such "potential 
plausibility" or "reasonable probability."  And the Board 
finds that "potentially plausible" cannot be so broad as to 
encompass every claim, because to do so would render the 
statutory scheme of 38 U.S.C.A. § 5107 a nullity.  See Meyer 
v. Brown, 9 Vet. App. 425, 434 (1996).  Finally, the Court 
held that the provisions in M21-1, Part III, 1.03(a) and 
Part VI, 2.10(f) are invalid because they are contrary to 
38 U.S.C.A. § 5107(a).  Morton v. West, No. 96-1517 (U.S. 
Vet. App. Jul. 15, 1999).  These manual provisions have been 
rescinded, effective August 30, 1999.  Therefore, a remand 
for further development is unwarranted.

The Board notes that the RO denied the claim for service 
connection for bronchial asthma on the merits, and finds no 
prejudice to the veteran in appellate denial of the claim as 
not well grounded.  Edenfield v. Brown, 8 Vet. App. 384 
(1995).

The veteran is advised that he may reopen the claim for 
service connection for bronchial asthma at any time by 
notifying the RO of such an intention and submitting 
supporting evidence.  An example of supporting evidence is a 
medical opinion linking the current asthma to disease or 
injury in service or to a service-connected disability.  
Robinette v. Brown, 8 Vet. App. 69 (1995).


ORDER

The claim for service connection for bronchial asthma is 
denied as not well grounded.




		
	J. E. DAY
	Member, Board of Veterans' Appeals



 

